DETAILED CORRESPONDENCE
Status of Application
Claims 1-4, 6-14 & 16-20 have been examined in this application. This communication is a Final Rejection in response to the Amendment filed on August 23, 2022. Claims 5 & 15 stand canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20  are objected to because of the following informalities:
Claims 1, 4, 7, 11 & 14 are objected to for failure to show markings to indicate ALL changes and deletions that have been made relative to the immediate prior version. Some changes are marked; however, not all changes and deletions are marked as required. See MPEP 714. Claims 2-4, 6-10, 12-14 & 16-20 are also objected to for being dependent on Claims 1 & 11, respectively. 
Claim 7 appears to further limit the amount of Claim 1. To improve clarity of the claim, replacement of “wherein the oil-absorbent material particles are present at an amount between 5 lbm/bbl and 50 lbm/bbl” with language such as -wherein the amount of the oil-absorbent material particles is between 5 lbm/bbl and 50 lbm/bbl- is suggested. Appropriate correction is required. 
Claim 17 appears to further limit the amount of Claim 11. To improve clarity of the claim, replacement of “wherein the oil-absorbent material particles are present at an amount between 5 lbm/bbl and 50 lbm/bbl” with language such as -wherein the amount of the oil-absorbent material particles is between 5 lbm/bbl and 50 lbm/bbl- is suggested. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “wherein the particles are present in an amount sufficient to interact with a non-aqueous component of a drilling fluid to alter a property of the drilling fluid within the subterranean well” (emphasis added). As broadly recited, it is unclear what the terms “interact”, “alter” and “property” include and exclude. As such, in combination, it is unclear what is an “amount sufficient” for any and all interactions, and for any and all alterations of any and all properties, as broadly claimed. The scope, metes, and bounds of the claim are, therefore, unclear. 
Claim 1 further limits the aspect ratio of the oil-absorbent material before and after swelling. However, there are no steps that necessarily set forth absorbing/swelling of the particles. As such, the limitations related to before and after swelling are unclear.
Appropriate correction and/clarification is required. Claims 2-4 & 6-10 are also rejected for being dependent on Claim 1.
Claim 10 recites the limitation “…wherein an amount of the oil-absorbent material particles varies in the cement slurry, between 0% by weight of cement (BWOC) and 40% BWOC”, which encompasses embodiments where the cement slurry comprises no (0%) oil-absorbent material. This is unclear in combination with parent Claim 1 which necessarily requires the oil-absorbent material in the cement slurry. It is further unclear whether or not the amount range as recited is the “amount sufficient” as recited in parent Claim 1. 
It is also unclear how the particles and/or variation in particle amounts create a cement sheath as instantly claimed. 
Appropriate correction and/or clarification is required. 
Claim 11 recites the limitation “wherein the particles are present in an amount sufficient to interact with a non-aqueous component of a drilling fluid and alter a property of the drilling fluid within the subterranean well” (emphasis added). As broadly recited, it is unclear what the terms “interact”, “alter” and “property” include and exclude. As such, in combination, it is unclear what is an “amount sufficient” for any and all interactions, and for any and all alterations of any and all properties, as broadly claimed. The scope, metes, and bounds of the claim are, therefore, unclear. 
Is the “residual drilling fluid” a residual portion of the “the drilling fluid” of lines 5-6? If not, there appears to be a disconnect between (1)the interaction and alteration of the drilling fluid with the particles and (2) the contact between the residual drilling fluid and particles to create a hydraulic seal; which is unclear. If not, it is also unclear whether “the drilling fluid” on line 10 refers to the drilling fluid or the residual drilling fluid. 
Further, is the creation of a “hydraulic seal” establishing zonal isolation? If not, there appears to be no steps of “establishing zonal isolation” as set forth in the preamble, which is unclear. 
Appropriate correction and/clarification is required. Claims 12-14 & 16-20 are also rejected for being dependent on Claim 11. 
Claim 20 recites the limitation “wherein an amount of the oil-absorbent material particles varies in the cement slurry, between 1 % by weight of cement (BWOC) and 40% BWOC, thereby creating a cement sheath in the subterranean well”; which is unclear. It is unclear how the particles and/or variation in particle amounts create a cement sheath as instantly claimed. It is further unclear whether or not the amount range as recited is the “amount sufficient” as recited in parent Claim 11. Appropriate correction and/clarification is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-14 & 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (WO 2017/023159), in view of Badalamenti et al. (US 2008/0017376), further in view of Ghassemzadeh (US 2010/0298175).
With respect to Claim 1, Jain discloses a method for cementing a subterranean well (Jain: Section [0002]), comprising: preparing a cement slurry comprising water, a hydraulic cement and particles of an oil-absorbent material (Jain: Sections [0013]-[0015], [0021], [0024], [0027] & [0030]); placing the cement slurry in the subterranean well; and allowing the oil-absorbent material particles to contact the non-aqueous drilling fluid component, thereby altering the property of the non-aqueous component (Jain: Sections [0013]-[0015], [0021] & [0023]-[0025]). 
As Jain discloses wherein the oil-absorbent particles absorb (interact with) the non-aqueous component (Jain: Sections [0013]-[0015], [0021] & [0023]-[0025]), it would appear that the “particles are present in an amount sufficient to interact with a non-aqueous component of a drilling fluid to alter a property of the drilling fluid within the subterranean well” as instantly claimed. 
To the extent there is any difference between the amount as disclosed by Jain and the amount as instantly claimed, it is noted that Jain further teaches tailoring the amount of particles to improve the quality of the cement sheath and thereby reduce environmental impacts and improve stimulation treatments (Jain: Sections [0003], [0004], [0029] & [0036]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a suitable amount of the particles in order to improve the quality of the cement sheath and thereby reduce environmental impacts and improve stimulation treatments (Jain: Sections [0003], [0004], [0029] & [0036]).
Jain further teaches wherein the linear expansion may be controlled by the type of swellable particle to tailor the cement sheath properties (Jain: Section [0036]); and also teaches suitable particle materials (Jain: Section [0028]). The reference, however, fails to explicitly disclose “…wherein the oil-absorbent material particles are elongated, having an aspect ratio between 1.1 and 2000 before swelling and between 2.2 and 3500 after swelling” as instantly claimed.
Badalamenti teaches methods and compositions of well treatment with swellable particles therein, wherein swellable particles are taught to be employed in various applications such as cementing, fluid loss prevention etc. (Badalamenti: Sections [0002]-[0007], [0014] & [0015]), and oil-swellable particles, of materials such as those disclosed by Jain, are taught to be used in any shape, including in elongated form, and swell up to 500% of the original size (Badalamenti: Sections [0017] & [0018]) are employed; in order to prevent the undesired flow of fluids (Badalamenti: Section [0007]). The reference, however, fails to explicitly teach the elongated particles with “an aspect ratio between 1.1 and 2000 before swelling and between 2.2 and 3500 after swelling” as instantly claimed.
Ghassemzadeh teaches methods and compositions of well treatment with swellable particles therein, wherein swellable particles are taught to be employed in various applications such as fluid loss prevention etc. (Ghassemzadeh: Section [0009]), and oil-swellable particles, of materials such as those disclosed by Jain & Badalamenti, are taught to be used in elongated form with an aspect ratio within the range as instantly claimed for a quick, efficient and strong barrier to undesired fluid flow (Ghassemzadeh: Sections [0008], [0009], [0040] & [0041]). 
As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jain with the aforementioned teachings of Badalamenti and Ghassemzadeh to employ elongated oil-absorbent material particles with an aspect ratio and swelling as instantly claimed in order to provide a quick, efficient and strong barrier to undesired fluid flow (Badalamenti: Sections [0007], [0017] & [0018]; Ghassemzadeh: Sections [0008], [0009], [0040] & [0041]).
With respect to Claim 11, Jain discloses a method for establishing zonal isolation in a subterranean well (Jain: Sections [0002] & [0003]), comprising: preparing a cement slurry comprising water, a hydraulic cement, and particles of an oil-absorbent material (Jain: Sections [0013]-[0015], [0021], [0024], [0027] & [0030]); placing the cement slurry in the subterranean well wherein residual drilling fluid is present along casing and formation surfaces; allowing the oil-absorbent material particles to contact the residual drilling fluid, thereby altering the property of the drilling fluid to create a hydraulic seal in the subterranean well (Jain: Sections [0013]-[0015], [0021] & [0023]-[0025]). 
As Jain discloses wherein the oil-absorbent particles absorb (interact with) the non-aqueous component (Jain: Sections [0013]-[0015], [0021] & [0023]-[0025]), it would appear that the “particles are present in an amount sufficient to interact with a non-aqueous component of a drilling fluid and alter a property of the drilling fluid within the subterranean well” as instantly claimed. 
To the extent there is any difference between the amount as disclosed by Jain and the amount as instantly claimed, it is noted that Jain further teaches tailoring the amount of particles to improve the quality of the cement sheath and thereby reduce environmental impacts and improve stimulation treatments (Jain: Sections [0003], [0004], [0029] & [0036]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a suitable amount of the particles in order to improve the quality of the cement sheath and thereby reduce environmental impacts and improve stimulation treatments (Jain: Sections [0003], [0004], [0029] & [0036]).
Jain further teaches wherein the linear expansion may be controlled by the type of swellable particle to tailor the cement sheath properties (Jain: Section [0036]); and also teaches suitable particle materials (Jain: Section [0028]). The reference, however, fails to explicitly disclose “…wherein the oil-absorbent material particles are elongated, having an aspect ratio between 1.1 and 2000 before swelling and between 2.2 and 3500 after swelling” as instantly claimed.
Badalamenti teaches methods and compositions of well treatment with swellable particles therein, wherein swellable particles are taught to be employed in various applications such as cementing, fluid loss prevention etc. (Badalamenti: Sections [0002]-[0007], [0014] & [0015]), and oil-swellable particles, of materials such as those disclosed by Jain, are taught to be used in any shape, including in elongated form, and swell up to 500% of the original size (Badalamenti: Sections [0017] & [0018]) are employed; in order to prevent the undesired flow of fluids (Badalamenti: Section [0007]). The reference, however, fails to explicitly teach the elongated particles with “an aspect ratio between 1.1 and 2000 before swelling and between 2.2 and 3500 after swelling” as instantly claimed.
Ghassemzadeh teaches methods and compositions of well treatment with swellable particles therein, wherein swellable particles are taught to be employed in various applications such as fluid loss prevention etc. (Ghassemzadeh: Section [0009]), and oil-swellable particles, of materials such as those disclosed by Jain & Badalamenti, are taught to be used in elongated form with an aspect ratio within the range as instantly claimed for a quick, efficient and strong barrier to undesired fluid flow (Ghassemzadeh: Sections [0008], [0009], [0040] & [0041]). 
As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jain with the aforementioned teachings of Badalamenti and Ghassemzadeh to employ elongated oil-absorbent material particles with an aspect ratio and swelling as instantly claimed in order to provide a quick, efficient and strong barrier to undesired fluid flow (Badalamenti: Sections [0007], [0017] & [0018]; Ghassemzadeh: Sections [0008], [0009], [0040] & [0041]).
With respect to Claims 2 & 12, the combined references of Jain, Badalamenti and Ghassemzadeh teach the method as provided above with respect to Claims 1 & 11, respectively. Jain further discloses “…wherein the oil-absorbent material comprises rubber, ground rubber, acrylonitrile butadiene, styrene butadiene, 2,1 bicycloheptene, alkylstyrene, or crosslinked substituted vinyl acetate copolymer, or combinations thereof” (Jain: Section [0028]).
With respect to Claims 3 & 13, the combined references of Jain, Badalamenti and Ghassemzadeh teach the method as provided above with respect to Claims 1 & 11, respectively. Jain further teaches wherein the oil-absorbent material particles have a particle size in a range that encompasses the range as instantly and respectively claimed (Jain: Section [0029]). As such, although the reference fails to explicitly limit the particle size to a range as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a suitable particle size within the disclosed range insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal particle size to employ therein in order to obtain the desired result. 
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for well cementing applications, and a finite number of identified, predictable solutions including injecting a cement slurry comprising oil-absorbent particles of a suitable particle size as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Jain, one of ordinary skill in the art could have pursued a desired particle size with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397
With respect to Claims 4 & 14, the combined references of Jain, Badalamenti and Ghassemzadeh teach the method as provided above with respect to Claims 1 & 11, respectively. Jain further discloses wherein the property of the non-aqueous component of the drilling fluid is flowability, and wherein the oil-absorbent material decreases the flowability of the non-aqueous component or drilling fluid, as respectively claimed (Jain: Sections [0013]-[0015], [0021] & [0023]-[0025]).
With respect to Claims 6 & 16, the combined references of Jain, Badalamenti and Ghassemzadeh teach the method as provided above with respect to Claims 1 & 11, respectively. Ghassemzadeh further teaches “…wherein the elongated particles interact in the subterranean well to form an interconnected network” (Ghassemzadeh: Section [0031]).
With respect to Claims 7 & 17, the combined references of Jain, Badalamenti and Ghassemzadeh teach the method as provided above with respect to Claims 1 & 11, respectively. Jain further teaches a suitable particle amount range by volume (Jain: Section [0029]), teaches test data with particle concentration (Jain: Examples), and further teaches tailoring the amount of particles to improve the quality of the cement sheath and thereby reduce environmental impacts and improve stimulation treatments (Jain: Sections [0003], [0004], [0029] & [0036]). 
As such, although the reference fails to explicitly limit the particle amount to a range as instantly and respectively claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a suitable particle amount in order to improve the quality of the cement sheath and thereby reduce environmental impacts and improve stimulation treatments (Jain: Sections [0003], [0004], [0029] & [0036]); and insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal particle amount to employ therein in order to obtain the desired result. 
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for well cementing applications, and a finite number of identified, predictable solutions including injecting a cement slurry comprising oil-absorbent particles of a suitable amount as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Jain, one of ordinary skill in the art could have pursued a desired particle amount with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claims 8 & 18, the combined references of Jain, Badalamenti and Ghassemzadeh teach the method as provided above with respect to Claims 1 & 11, respectively. Jain further teaches test data with cement slurry density within the range as instantly claimed (Jain: Sections [0039]-[0049]). As such, although the reference fails to explicitly limit the cement slurry density, in the method steps set forth above, to a range as instantly and respectively claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a suitable cement slurry density, such as respectively claimed, insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal density to employ therein in order to obtain the desired result. 
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for well cementing applications, and a finite number of identified, predictable solutions including injecting a cement slurry with test densities as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Jain, one of ordinary skill in the art could have pursued a desired density, such as respectively claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claims 9 & 19, the combined references of Jain, Badalamenti and Ghassemzadeh teach the method as provided above with respect to Claims 1 & 11, respectively. Jain further discloses “…wherein the non-aqueous component comprises diesel, mineral oil, olefins, esters, synthetic paraffins, or refined paraffins, or combinations thereof” (Jain: Section [0030]). 
With respect to Claims 10 & 20, the combined references of Jain, Badalamenti and Ghassemzadeh teach the method as provided above with respect to Claims 1 & 11, respectively. Jain further discloses wherein the amount of the oil-absorbent material particles varies in the cement slurry, thereby creating a cement sheath in the subterranean well with a variable oil-absorbent material amount. (Jain: Section [0021]); wherein filling specific regions as disclosed would appear to result in a variation in particle amount as instantly claimed. To the extent there is any difference between the related disclosure of Jain and the instant limitations, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.  
Jain further teaches a suitable particle amount range by volume (Jain: Section [0029]), teaches test data with particle concentration (Jain: Examples), and further teaches tailoring the amount of particles to improve the quality of the cement sheath and thereby reduce environmental impacts and improve stimulation treatments (Jain: Sections [0003], [0004], [0029] & [0036]). 
As such, although the reference fails to explicitly limit the particle amount to a range as instantly and respectively claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a suitable particle amount in order to improve the quality of the cement sheath and thereby reduce environmental impacts and improve stimulation treatments (Jain: Sections [0003], [0004], [0029] & [0036]); and insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal particle amount to employ therein in order to obtain the desired result. 
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for well cementing applications, and a finite number of identified, predictable solutions including injecting a cement slurry comprising oil-absorbent particles of a suitable amount as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Jain, one of ordinary skill in the art could have pursued a desired particle amount with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-14 & 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10 & 15-17 of copending Application No. 17/615,952 (‘952 hereinafter), in view of Jain (WO 2017/023159). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application overlap in scope with those of ‘952, in view of the teachings of Jain, and do not contain any additional limitations that are patentably distinguishable. The instant application discloses a method of cementing with a cement slurry comprising oil-absorbent particles, which overlaps in scope with ‘952 which discloses a method of cementing with a cement slurry comprising oil-absorbent particles, in view of the teachings of Jain. The claims of ‘952 fail to explicitly recite the steps after placement of the cement slurry and altering the property as instantly claimed. However, Jain teaches these features in methods of cementing with a cement slurry comprising oil-absorbent particles as set forth above. As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified ‘952 with the teachings of Jain, as instantly claimed, in order to yield predictable results in well cementing applications. 
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicants' amendments regarding the claim objections are persuasive in-part. As such, the objections are withdrawn in-part, and maintained in-part with updates to address the amendments, as set forth above. 
Applicants' remarks and amendments regarding the 35 USC § 112 rejection have been fully considered. The remarks regarding Claims 6 & 16 are persuasive and, as such, these rejections are withdrawn. The rejections with respect to Claims 1, 10, 11 & 20 are maintained for reasons discussed below. 
With respect to Claims 1 & 11 Applicants’ remarks refer to the specification [0023] & figures 1A-3 as clarifying the terms “interact”, “alter” and “property”, and assert that the claim terms are consistent with the specification. The Examiner respectfully disagrees. The referenced portions of the claims do not provide a special or clear definition of these terms. The discussion in these portions appears to be directed to examples where the oil-absorbing material “may being interacting”, “may promote oil diffusion”, and where the “rheological properties….may change; further wherein “rheological properties” can encompass a variety of properties. As such, the terms “interact”, “alter” and “property” are not clarified as asserted. Further, when these terms are given the ordinary and customary meaning, it is unclear what is an “amount sufficient” for any and all interactions, and for any and all alterations of any and all properties, as broadly claimed. 
Further, in response to Applicants’ arguments that the specification provides clarity for Claims 1, 10, 11 & 20, it is noted that the features upon which Applicants rely (i.e., features of the specification [0023], [0033] & figures 1A-3) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants reply requests that the double patenting rejection be held in abeyance. These rejections are maintained as set forth above, with updates to address the amendments. 
Applicants’ arguments with respect to the rejection(s) of Claims 1-4, 6-14 & 16-20 under 102(a)(1) and/or under 103 as being unpatentable over Jain, Badalamenti and/or Ghassemzadeh have been fully considered but they are not persuasive. Applicants assert that the reference(s) fail to teach wherein the oil-absorbent material particles are elongated, having an aspect ratio between 1.1 and 2000 before swelling and between 2.2 and 3500 after swelling. 
The Examiner respectfully disagrees. 
Jain further teaches wherein the linear expansion may be controlled by the type of swellable particle to tailor the cement sheath properties (Jain: Section [0036]); and also teaches suitable particle materials (Jain: Section [0028]). The reference, however, fails to explicitly disclose “…wherein the oil-absorbent material particles are elongated, having an aspect ratio between 1.1 and 2000 before swelling and between 2.2 and 3500 after swelling” as instantly claimed.
Badalamenti teaches methods and compositions of well treatment with swellable particles therein, wherein swellable particles are taught to be employed in various applications such as cementing, fluid loss prevention etc. (Badalamenti: Sections [0002]-[0007], [0014] & [0015]), and oil-swellable particles, of materials such as those disclosed by Jain, are taught to be used in any shape, including in elongated form, and swell up to 500% of the original size (Badalamenti: Sections [0017] & [0018]) are employed; in order to prevent the undesired flow of fluids (Badalamenti: Section [0007]). The reference, however, fails to explicitly teach the elongated particles with “an aspect ratio between 1.1 and 2000 before swelling and between 2.2 and 3500 after swelling” as instantly claimed.
Ghassemzadeh teaches methods and compositions of well treatment with swellable particles therein, wherein swellable particles are taught to be employed in various applications such as fluid loss prevention etc. (Ghassemzadeh: Section [0009]), and oil-swellable particles, of materials such as those disclosed by Jain & Badalamenti, are taught to be used in elongated form with an aspect ratio within the range as instantly claimed for a quick, efficient and strong barrier to undesired fluid flow (Ghassemzadeh: Sections [0008], [0009], [0040] & [0041]). 
As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jain with the aforementioned teachings of Badalamenti and Ghassemzadeh to employ elongated oil-absorbent material particles with an aspect ratio and swelling as instantly claimed in order to provide a quick, efficient and strong barrier to undesired fluid flow (Badalamenti: Sections [0007], [0017] & [0018]; Ghassemzadeh: Sections [0008], [0009], [0040] & [0041]).
Further, Applicants’ arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
As such, the claims remain rejected under 103 over Jain, Badalamenti and/or Ghassemzadeh with updates to address the amendments. 
Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674